PER CURIAM:
We affirm the decree of the Southern District which dismissed Pan Cargo’s libel against the United States for substantially the reasons detailed by Judge Wyatt, 234 F.Supp. 623 (1964).
The National Peace was not ready to load as it was never at the disposal of the charterer to place cargo aboard. The authorities at Ras Tanura denied free pratique to the vessel because, under another name, it had visited Israeli ports in March 1957 in violation of the boycott then declared and imposed by certain Arab States. While this possibility was known to the shipowner it was not known to the charterer; the risk of the denial of pratique was thus on the owner. There was no duty on the charterer to nominate a port where the National Peace was acceptable as it was never advised of the possibility that it would be denied the privileges of any port.
As Pan Cargo concedes liability for the bunker fuel oil furnished to it, we also affirm the decree in favor of the United States for $4,219.44.